DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,462,623 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because except that the charging control policy, which also include rate group, in the claims of the US Patent is now called dynamic control policy, and the application identification rule is packet inspection identification rule. However, to include charging group in a transmitting or sending information . 

Instant Application
1. A method by a gateway device for executing policy control for an application service, comprising: receiving a control policy and an application identification rule identifier from a policy and charging device; obtaining a stored application identification rule according to the application identification rule identifier, wherein the application identification rule is a packet inspection identification rule corresponding to the application service; detecting a service packet of a service data stream that corresponds to the application service according to the application identification rule; and executing the control policy for the detected service data stream. 




4. The method according to claim 1, wherein the control policy comprises QoS information. 
5. The method according to claim 1, wherein the control policy comprises gating information. 

3. The method according to claim 2, wherein the charging parameter comprises a rate group. 

6. The method according to claim 2, further comprising: reporting, charging data to a charging system, wherein the charging data comprises service usage of the service data stream. 

7. The method according to claim 1, before the receiving the control policy from the policy and charging device, the method 

8. The method according to claim 6, wherein the charging system is an offline charging system, and after the reporting the charging data to the offline charging system, the method comprises: enabling, by the gateway device, a new charging data record to record usage information of the service data stream. 


9. The method according to claim 6, wherein the charging system is an online charging system, and after the reporting the charging data to the online charging system, the method comprises: receiving, by the gateway device, granted credit authorization from the online charging system; and enforcing, by the gateway device, charging control to the service data stream according to the credit authorization. 






10. A gateway device, comprising: a non-transitory memory storage comprising instructions; and one or more processors in communication with the memory, wherein the one or more processors execute the instructions to perform the steps of: receiving a control policy and an application identification rule identifier from a policy and charging device; obtaining a stored application identification rule according to the application identification rule identifier, wherein the application identification rule is a packet inspection identification rule corresponding to the application service; detecting a service packet of a service data stream that corresponds to the application service according to the application 


10. A gateway device, comprising: a non-transitory memory storage comprising instructions; and one or more processors in communication with the memory, wherein the one or more processors execute the instructions to perform the steps of: receiving a control policy and an application identification rule identifier from a policy and charging device; obtaining a stored application identification rule according to the application identification rule identifier, wherein the application identification rule is a packet inspection identification rule corresponding to the application service; detecting a service packet of a service data stream that corresponds to the application service according to the application identification rule; and executing the dynamic 

11. The gateway device according to claim 10, wherein the control policy comprising charging parameter. 



12. The gateway device according to claim 11, wherein the charging parameter comprises a rate group. 

13. The gateway device according to claim 10, wherein the control policy comprises QoS information. 
14. The gateway device according to claim 10, wherein the control policy comprises gating information. 

15. The gateway device according to claim 11, wherein the one or more processors also perform the step of: reporting charging data to 

16. The gateway device according to claim 15, wherein the charging system is an offline charging system, and wherein the one or more processors also perform the step of: enabling, after the reporting charging data to the offline charging system, a new charging data record to record usage information of the service data stream. 

17. A method for executing policy control to an application service, comprising: sending, by a policy and charging device, a control policy and an application identification rule identifier to a gateway device; obtaining a stored application identification rule according to the application identification rule identifier, wherein the application identification rule is a packet inspection identification rule corresponding to the 

18. The method according to claim 17, wherein the control policy comprising charging parameter. 
20. The method according to claim 17, wherein the control policy comprises QoS information. 
21. The method according to claim 17, wherein the control policy comprises gating information. 

19. The method according to claim 18, wherein the charging parameter comprises a rate group. 



23. The method according to claim 17, before the sending the control policy to the gateway device, the method comprising: receiving, by the policy and charging device, a message to request control policy from the gateway device. 
US Patent 10,462,623 B2
 1. A method for charging an application service, comprising: sending, by a policy and charging entity, a charging control policy to a gateway device, wherein the charging control policy comprises a rate group and an application identification rule identifier; determining, by the gateway device, an application identification rule configured in the gateway device according to the application identification rule identifier; detecting, by the gateway device, a service packet of a service data stream generated by the application service according to the application identification rule; and executing, by the gateway device, the charging control policy to the detected service data stream. 









6. The method according to claim 2, wherein the charging data comprises the rate group. 


2. The method according to claim 1, further comprising: reporting, by the gateway device, charging data to a charging system, wherein the charging data comprises service usage of the service data stream. 

7. The method according to claim 1, before the sending the charging control policy to the gateway device, further comprising: 

3. The method according to claim 2, wherein the charging system is an offline charging system, and after the reporting, by the gateway device, charging data to a charging system the method further comprises: enabling, by the gateway device, a new charging data record to record usage information of the service data stream

4. The method according to claim 2, wherein the charging system is an online charging system, and after the reporting, by the gateway device, charging data to a charging system the method further comprises: sending, by the gateway device, request to the online charging system for credit authorization, wherein the request includes the rate group comprised in the charging control policy; sending, by the online 

8. A gateway device for charging an application service, comprising: a non-transitory memory storage comprising instructions; and one or more processors in communication with the memory, wherein the one or more processors execute the instructions to perform the steps of: receiving a charging control policy delivered by a policy and charging entity, wherein the charging control policy comprises a rate group and an application identification rule identifier; determining an application identification rule configured in the gateway device according to the application identification rule identifier delivered by the policy and charging entity; detecting a service packet of a service data stream generated by 

13. A communication system for charging an application service, comprising a gateway device, and a policy and charging entity communicated with the gateway device; wherein the policy and charging entity is configured to: send a charging control policy to the gateway device, wherein the charging control policy comprises a rate group and an application identification rule identifier; wherein the gateway device is configured to: receive the charging control policy delivered by the policy and charging entity; determine an application identification rule configured in the gateway device according to the application identification rule identifier; detect a service packet of a service data stream generated by the application service according to the application identification 

20. The system according to claim 15, wherein the communication system further comprises the charging system, the charging system is configured to perform charging according to the charging data. 

12. The gateway device according to claim 9, wherein the charging data comprises the rate group.

17. The system according to claim 13, wherein the charging control policy comprises QoS information and gating information. 




9. The gateway device according to claim 8, further comprising: reporting charging data to a charging system, wherein the charging data 


10. The gateway device according to claim 9, wherein the charging system is an offline charging system, and wherein the one or more processors also perform the step of: enabling after the reporting charging data to a charging system, a new charging data record to record usage information of the service data stream.


1. A method for charging an application service, comprising: sending, by a policy and charging entity, a charging control policy to a gateway device, wherein the charging control policy comprises a rate group and an application identification rule identifier; determining, by the gateway device, an application identification rule configured in the gateway device according to the application identification rule identifier; 


5. The method according to claim 1, wherein the charging control policy comprises QoS information and gating information. 







6. The method according to claim 2, wherein the charging data comprises the rate group. 




7. The method according to claim 1, before the sending the charging control policy to the gateway device, further comprising: receiving, by the policy and charging entity, a message to request charging control policy from the gateway device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461